Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Response to Arguments
Applicant's arguments and amendments with respect to the independent claims have been considered but they are not persuasive.

Prior to discussing the Applicant arguments, the Examiner makes note that a definition of “point-symmetrical” is provided below in the Claim Interpretation section. In the context of the claimed invention, point-symmetrical means that a connector/plug/port can be inserted (or receive a plug) in either orientation (i.e. normal or upside down) (see also Paragraph 27 of the Applicant’s originally filed Specification).

-	Independent Claims 1, 4, 5, 9, and 10 are now each rejected under 112(b), see below, due to the new limitation “each electric terminal of the first electric terminal set is opposite to a corresponding electric terminal of the second electric terminal set” contradicting the “point-symmetrically” limitation.

-	Page 18 of the Remarks provides an annotated copy of Figure 1 of Tupala. The figure and text highlight terminals Vbus 103, CC1 101, and GND 104, and their positioning, in arguing that said terminals are not point-symmetrical:

“However, Tupala in its entirety does not teach or suggest that the electric terminals in the top row and the electric terminals in the bottom row are lined up point symmetrically (i.e. each electric terminal is equally spaced from each other) on their respective rows such that each electric terminal of the top row is opposite to the corresponding electric terminal at the bottom row.”

This argument attempts to define “point symmetry” as “each electric terminal is equally spaced from each other”. This is not consistent with the standard definition of point symmetry, as highlighted in the office action.

Tupala teaches connector 100 supporting the well-known in the art definition of point-symmetry in Paragraph 23, as cited on Page 17 of the Remarks. The Applicant’s Specification already establishes that point-symmetry means lining up terminals of a connector so that the connector allows for “reversible connection”, see Paragraph 27 of originally filed Specification dated 10/19/2018, which is precisely the type of connection described by Tupala.

-	Additionally, the arguments presented on Page 18 incorrectly identify the terminals of Tupala which are considered the first-third terminals of the claimed invention.

Figure 1 of Tupala discloses each top and bottom terminal set as comprising two Vbus and GND terminals. Only a single Vbus and GND terminal of each terminal set is required to read upon the claim limitations. The claims do not preclude the terminal sets from comprising more than the three claimed terminals.

The annotated Figure 1 of the Remarks is highlighting Vbus 103 of the two terminal sets which are not corresponding to each other. The Vbus terminal 103 of the top terminal set (fourth pin from the left) corresponds point-symmetrically to the Vbus terminal 103 of the bottom terminal set (fourth pin from the right).

-	Therefore, the argument of Page 18 appears to misrepresent what point-symmetrically is known to mean in the art, and also as defined in their Specification.


Claim Interpretation
Point Symmetry is known in the art as when something is rotated 180 degrees about a point, everything is identical. 

The Examiner acknowledges that the Specification/Drawings support two distinct structures/configurations of plugs 201 and corresponding interface cables 200 (as described in Paragraphs [0029] and [0033] and Figures 3 and 5 of the disclosure.

Therefore, the disclosure supports two independent cables and supporting plugs, one with only a single set of terminals (Figure 3), and a second with two sets of terminals (Figure 5).

The electronic equipment of independent Claims 1 and 5 (and their accompanying method Claims 4 and 9) are each configured to detect both types/configurations of cables that can be connected to their respective ports.

Therefore, despite Claims 1, 4, 5, and 9 comprising claim language, “configured to identify one of”, the Examiner interprets the electronic equipment of said claims as being “configured to identify” both types of configurations, however, only “one of” the configurations is being identified at any given time.

A similar interpretation is applied to the subsequent claim language “through one of” and “at one of” when claiming supplying or receiving power through or at one of the first/second electric terminal sets.

With respect to Claim 10, the Examiner asserts that an “interface cable” can only be one of the two “configurations” at any given time. For example, the interface cable described in Figures 3 and 4 of the Applicant’s Drawings represents a first configuration where only a single set of terminals is present. Whereas, Figures 5 and 6 represent an interface cable according to a second configuration, where two sets of terminals are present.

While the electronic equipment of the previous independent claims can be configured to detect the connection of either of these types/configurations of interface cables (see discussion above), the interface cable itself (Claim 10), can only be a single configuration at any given time.

Therefore, only one of the two configurations of Claim 10 is required to be taught by the prior art unless the claim is amended to positively recite that the interface cable positively comprises a given configuration. The Examiner finds the Tupala reference to disclose support for both configurations (see rejection below), but it is not required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of the above claims have been amended to include the limitation “each electric terminal of the first electric terminal set is opposite to a corresponding electric terminal of the second electric terminal set”.

-	It is unclear how the term “opposite” is to be interpreted.

This limitation, in combination with the final paragraph of the Remarks (dated 5/9/2022), appear to convey that the “corresponding electric terminal” is to mean that each terminal of the first electric terminal set is directly opposite (i.e. opposite being directly flipped across an X-Axis (lines up with) instead of rotated 180 degrees) of the corresponding terminal of the second electric terminal set (i.e. GND is opposite (lines up with) GND, Vbus to Vbus, and CC1 to CC2).

-	However, this is contradictory to the previous claim limitation which requires said electric terminals of each terminal set be lined up “point-symmetrically”. Please refer to the definition and discussion of point-symmetry provided in the office action.

Further, Figure 2 of the Applicant’s Figures discloses that first electrical terminal (power) 114a of the top row of terminals is not opposite the corresponding second electrical terminal 114a of the bottom row.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tupala, U.S. PGPUB No. 2015/0293514 in view of Atkinson et al. U.S. PGPUB No. 2016/0349292.

Per Claim 1, Tupala discloses:
an electronic equipment (Host 210) comprising:
a receptacle that includes an opening section, a first electric terminal set, a second electric terminal set, and a connection section, (Paragraphs 21-27, Figure 1 and 2; Connector 100 may comprise a receptacle that is configured to receive a mating plug such that a connection to another apparatus can be established. A top row of terminals and a bottom row of terminals represent a first/second electric terminal set.),
wherein each of the first electric terminal set and the second electric terminal set includes a first electric terminal for power (Figure 1; Vbus 103), a second electric terminal for detection (Figure 1; CC1 101 and CC2 102), and a third electric terminal for grounding (Figure 1; GND 104),
the opening has an opening face of a specific shape (Paragraph 23; Connector 100 may be a receptacle for receiving a mating plug. Whichever shape the opening comprises can be considered the broadly claimed “specific shape”.),
each of the first electric terminal set and the second electric terminal set is on a corresponding opposing face of two opposing faces of the opening section (Paragraph 21, Figure 1; Figure 1 discloses connector 100 as a “plug” that is to be inserted into a corresponding receptacle. The plug comprises two terminal sets as pictured. A corresponding receptacle connector would therefore comprise two terminal sets on opposing sides of the opening to mate with the terminal sets of the plug.),
the first electric terminal, the second electric terminal, and the third electric terminal of each of the first electric terminal set and the second electric terminal set are lined up point-symmetrically on the corresponding opposing face of the opening section (Note; See definition of point-symmetrical provided above in the Claim Interpretation. The pins of the receptacle of Figure 1 are point-symmetrical. See also U.S. PN 9,401,568, at Col. 10 lines 29-38, Figure 12, which states that the USB-C connector/receptacle disclosed by Tupala is point-symmetrical.),
and each electric terminal of the first electric terminal set is opposing to a corresponding electric terminal of the second electric terminal set (Figure 1 of Tupala discloses each of the pins of the top row is opposite (vertically lines up with) a pin of the bottom row. Alternately, each of the pins of the two terminal sets of Tupala’s connector are “opposite” in that they are rotated 180 degrees from their direct corresponding pin type. See also 112 rejection regarding interpretation of opposite.);
a cable identification section (control circuitry 215) configured to identify one of:
a first configuration of an interface cable connected to the receptacle, wherein the identification of the first configuration of the interface cable is based on connection of one of the first electric terminal set or the second electric terminal set to an electric terminal set of an external equipment and detection of current in the second electric terminal of one of the first electric terminal set or the second electric terminal set (Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with a single-row terminal connector of an interface cable. Control circuitry 215 of the host may detect a current at the connected configuration channel (CC) pin and determine that a connection to a compatible device has been established. Control circuitry may also determine the orientation of the plug based on detecting whether the current flows through terminal CC1 or CC2.), or
or a second configuration of the interface cable connected to the receptacle, wherein the identification of the second configuration of the interface cable is based on connection of the first electric terminal set and the second electric terminal set to two electric terminal sets of the external equipment, and the detection of the current in the second electric terminal of each of the first electric terminal set and the second electric terminal set (Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with another dual-row terminal connector of an interface cable. Control circuitry 215 of the host may detect a current at the connected configuration channel (CC) pin and determine that a connection to a compatible device has been established. Control circuitry may also determine the orientation of the plug based on detecting whether the current flows through terminal CC1 or CC2.);
a communication section configured to receive information from the external equipment through the connection section (connection detection and control; 215),
and a power supply section configured to supply power to the external equipment through one of: the first electric terminal of one of the first electric terminal set or the second electric terminal set based on the identification of the first configuration, or the first electric terminal of the first electric terminal set and the second electric terminal set based on the identification of the second configuration (Paragraph 30; Host 210 may begin to supply power from power source 213 to device 220 through VBUS terminal 103A. Figure 1 discloses two VBUS terminals 103, one for each of the orientation/configurations. Host 210 supplies power from power source 213 through whichever VBUS terminal is connected according to the specific orientation/configuration of the plug. As previously discussed above, connector 100 can comprise either a one or two terminal row configuration. Based on the configuration, power will be provided accordingly via the VBUS terminal(s) 103A.).

Tupala does not specifically teach receiving required power information and the power feed level limitations.

However, Atkinson discloses a first computing device 150/250 configured to provide power to a second computing device 105/205 via a USB cable 120/220 (Paragraphs 17, 18, Figures 1 and 2). Atkinson further teaches second computing device 250 comprising a controller 275 further comprising a cable detecting module 267 to detect the type of plug 290 from a plug identification module 265 in USB port 260 (Paragraph 19). The two computing devices then negotiate to determine the maximum power that can be provided by computing device 250 to computing device 205 based on the detected cable type 220 and its inherent capabilities. In the event that the computing device 205 indicates a required power that is greater than the maximum power capable of being supplied by cable 220, a power level equal to the maximum capability of the interface cable 220 is supplied from device 250 to device 205, and an error signal is generated to notify a user that the cable is not capable of supporting charging at the maximum rate of the computing device(s) (Paragraphs 16 and 20-22, Figures 2 and 3).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Atkinson’s power level determination teachings with the power delivery direction determination system of Tupala because USB devices are well-known to both provide and receive differing levels of current based on the capabilities of both the interconnected devices and their respective interconnecting medium (i.e. interface cable). Thereby, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide power based on configuration information identifying a requested/needed amount of power for an electronic device in combination with the capabilities of an interface cable interconnecting two electronic devices.

Per Claim 4, please refer to the above rejection of claim 1 as the limitations are substantially similar (electronic equipment embodiment vs. method embodiment) and the application of the reference is equally applicable.

Per Claim 5, Tupala discloses:
an electronic equipment (Host 210) comprising:
a receptacle that includes an opening section, a first electric terminal set and a second electric terminal set (Paragraphs 21-27, Figure 1 and 2; Connector 100 may comprise a receptacle that is configured to receive a mating plug such that a connection to another apparatus can be established. A top row of terminals and a bottom row of terminals represent a first/second electric terminal set.), wherein each of the first electric terminal set and the second electric terminal set includes a first electric terminal for power (Figure 1; Vbus 103), a second electric terminal for detection (Figure 1; CC1 101 and CC2 102), and a third electric terminal for grounding (Figure 1; GND 104);
the opening has an opening face of a specific shape (Paragraph 23; Connector 100 may be a receptacle for receiving a mating plug. Whichever shape the opening comprises can be considered the broadly claimed “specific shape”.),
each of the first electric terminal set and the second electric terminal set is on a corresponding opposing face of two opposing faces of the opening section (Paragraph 21, Figure 1; Figure 1 discloses connector 100 as a “plug” that is to be inserted into a corresponding receptacle. The plug comprises two terminal sets as pictured. A corresponding receptacle connector would therefore comprise two terminal sets on opposing sides of the opening to mate with the terminal sets of the plug.),
the first electric terminal, the second electric terminal, and the third electric terminal of each of the first electric terminal set and the second electric terminal set are lined up point-symmetrically on the corresponding opposing face of the opening section (Note; See definition of point-symmetrical provided above in the Claim Interpretation. The pins of the receptacle of Figure 1 are point-symmetrical. See also U.S. PN 9,401,568, at Col. 10 lines 29-38, Figure 12, which states that the USB-C connector/receptacle disclosed by Tupala is point-symmetrical.),
and each electric terminal of the first electric terminal set is opposing to a corresponding electric terminal of the second electric terminal set (Figure 1 of Tupala discloses each of the pins of the top row is opposite (vertically lines up with) a pin of the bottom row. Alternately, each of the pins of the two terminal sets of Tupala’s connector are “opposite” in that they are rotated 180 degrees from their direct corresponding pin type. See also 112 rejection regarding interpretation of opposite.);
a current output section configured to output a current to the second electric terminal of each of the first electric terminal set and the second electric terminal set (Paragraphs 29-32; The host and device may be configured to be dual-role apparatuses that can operate both as a host and a device. Therefore, either the host or device can perform the actions of a host or device.) for identification of one of:
a first configuration of an interface cable connected to the receptacle, wherein the identification of the first configuration of the interface cable is based on connection of one of the first electric terminal set or the second electric terminal set to an electric terminal set of an external equipment, and the current in the second electric terminal of one of the first electric terminal set or the second electric terminal set (Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with a single-row terminal connector of an interface cable. Control circuitry 215 of the host may detect a current at the connected configuration channel (CC) pin and determine that a connection to a compatible device has been established. Control circuitry may also determine the orientation of the plug based on detecting whether the current flows through terminal CC1 or CC2.), or
or a second configuration of the interface cable connected to the receptacle, wherein the identification of the second configuration of the interface cable is based on connection of the first electric terminal set and the second electric terminal set to two electric terminal sets of the external equipment, and the current in the second electric terminal of each of the first electric terminal set and the second electric terminal set (Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with another dual-row terminal connector of an interface cable. Control circuitry 215 of the host may detect a current at the connected configuration channel (CC) pin and determine that a connection to a compatible device has been established. Control circuitry may also determine the orientation of the plug based on detecting whether the current flows through terminal CC1 or CC2.);
a communication section configured to send information to the external equipment through the connection section (connection detection and control 225);
and a power reception section configured to receive power from the external equipment at one of: the first electric terminal of one of the first electric terminal set or the second electric terminal set based on the identification of the first configuration, or the first electric terminal of the first electric terminal set and the second electric terminal set based on the identification of the second configuration (Paragraph 30; Host 210 may begin to supply power from power source 213 to device 220 through VBUS terminal 103A. Figure 1 discloses two VBUS terminals 103, one for each of the orientation/configurations. Host 210 supplies power from power source 213 through whichever VBUS terminal is connected according to the specific orientation/configuration of the plug. As previously discussed above, connector 100 can comprise either a one or two terminal row configuration. Based on the configuration, power will be provided accordingly via the VBUS terminal(s) 103A.).

Tupala does not specifically teach receiving required power information and the power feed level limitations.

However, Atkinson discloses a first computing device 150/250 configured to provide power to a second computing device 105/205 via a USB cable 120/220 (Paragraphs 17, 18, Figures 1 and 2). Atkinson further teaches second computing device 250 comprising a controller 275 further comprising a cable detecting module 267 to detect the type of plug 290 from a plug identification module 265 in USB port 260 (Paragraph 19). The two computing devices then negotiate to determine the maximum power that can be provided by computing device 250 to computing device 205 based on the detected cable type 220 and its inherent capabilities. In the event that the computing device 205 indicates a required power that is greater than the maximum power capable of being supplied by cable 220, a power level equal to the maximum capability of the interface cable 220 is supplied from device 250 to device 205, and an error signal is generated to notify a user that the cable is not capable of supporting charging at the maximum rate of the computing device(s) (Paragraphs 20-22, Figures 2 and 3).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Atkinson’s power level determination teachings with the power delivery direction determination system of Tupala because USB devices are well-known to both provide and receive differing levels of current based on the capabilities of both the interconnected devices and their respective interconnecting medium (i.e. interface cable). Thereby, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide power based on configuration information identifying a requested/needed amount of power for an electronic device in combination with the capabilities of an interface cable interconnecting two electronic devices.

Per Claim 9, please refer to the above rejection of claim 5 as the limitations are substantially similar (electronic equipment embodiment vs. method embodiment) and the application of the reference is equally applicable.

Per Claim 10, Tupala discloses:
an interface cable (Paragraphs 21-25 disclose a connector 100 that may be located at each end of an interface cable.) comprising: a plug that comprises an insertion section insertable into an opening section of a receptacle of an electronic equipment (Paragraphs 21-25 and 29; Host 210 may represent the electronic equipment.), wherein the insertion section includes: an insertion face of a shape corresponding to a specific shape of the opening section (Paragraphs 21-25; Connector 100 may represent a plug and/or a corresponding receptacle to receive said plug.);
and a connection section (USB cables are widely known to comprise a plug insertion section, within which is a connection section comprising a number of pins, see Figure 1); and 
an electric terminal set of the interface cable on at least one of two faces of the insertion section corresponding to at least one of two opposing faces of the opening section (Paragraphs 21, Figure 1; Connector 100 may for example comprise a receptacle that is configured to receive a mating plug such that a connection to another apparatus can be established. Paragraph 25; Figure 1 presents a dual-row connector, but embodiments of the invention can be applied equally in case of a single row connector. Paragraphs 21-27, Figure 1 and 2; Connector 100 may comprise a receptacle that is configured to receive a mating plug such that a connection to another apparatus can be established. A top row of terminals and a bottom row of terminals represent a first/second electric terminal set.), wherein
the electric terminal set of the interface cable includes a first electric terminal, a second electric terminal, and a third electric terminal (Figure 1; Vbus 103, CC1 101/102, and GND 104),
the first electric terminal, the second electric terminal, and the third electric terminal of each of the first electric terminal set and the second electric terminal set are lined up point-symmetrically on a corresponding opposing face of the insertion section (Note; See definition of point-symmetrical provided above in the Claim Interpretation. The pins of the receptacle of Figure 1 are point-symmetrical. See also U.S. PN 9,401,568, at Col. 10 lines 29-38, Figure 12, which states that the USB-C connector/receptacle disclosed by Tupala is point-symmetrical.),
each electric terminal of the electric terminal set on one face of the two faces of the insertion section is opposite to a corresponding electric terminal on another face of the two faces of the insertion section (Figure 1 of Tupala discloses each of the pins of the top row is opposite (vertically lines up with) a pin of the bottom row. Alternately, each of the pins of the two terminal sets of Tupala’s connector are “opposite” in that they are rotated 180 degrees from their direct corresponding pin type. See also 112 rejection regarding interpretation of opposite.),
the interface cable has one of:
a first configuration in which the electric terminal set of the interface cable is on one face of the two faces of the insertion section (Paragraphs 21, 25, and 29; Figure 2; numerals 103, 102, and 104 respectively. Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with a single-row terminal connector of an interface cable.), or
a second configuration in which the electric terminal set of the interface cable is on each face of the two faces of the insertion section (Paragraphs 21-25; Connector 100 may comprise a plug that is configured to be inserted into a mating receptacle. An interface cable comprises one of connector 100 on each end of said cable. Each of the top and bottom rows of terminals in Figure 1 are considered the two terminal sets, one located on each face of an insertion section.), the second electric terminal is configured to supply a signal for identification of one of:
the first configuration of the interface cable, wherein the identification of the first configuration of the interface cable is based on connection of one of a first electric terminal set of the receptacle of the electronic equipment or a second electric terminal set of the receptacle of the electronic equipment to an electric terminal set of an external equipment, and detection of a current in a specific electric terminal of one of the first electric terminal set or the second electric terminal set of the receptacle of the electronic equipment (Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. Therefore, it is possible that host 210 comprises a dual-row terminal connector which mates with a single-row terminal connector of an interface cable. Paragraph 29; Detection current is provided on the CC pin(s).),
or the second configuration of the interface cable, the identification of the second configuration of the interface cable is based on connection of the first electric terminal set and the second electric terminal set to two electric terminal sets of the external equipment, and the detection of the current in the specific electric terminal of each of the first electric terminal set and the second terminal set of the receptacle of the electronic equipment (Paragraphs 21, 25, and 29; The dual-row terminal connector may represent the claimed second configuration. Paragraph 29; Detection current is provided on the CC pin(s).),
the connection section configured to communicate information between the electronic equipment (Figure 2).

Tupala does not specifically teach the limitations pertaining to the “required power information”.

However, Atkinson discloses a first computing device 150/250 configured to provide power to a second computing device 105/205 via a USB cable 120/220 (Paragraphs 17, 18, Figures 1 and 2). Atkinson further teaches second computing device 250 comprising a controller 275 further comprising a cable detecting module 267 to detect the type of plug 290 from a plug identification module 265 in USB port 260 (Paragraph 19). The two computing devices then negotiate to determine the maximum power that can be provided by computing device 250 to computing device 205 based on the detected cable type 220 and its inherent capabilities. In the event that the computing device 205 indicates a required power that is greater than the maximum power capable of being supplied by cable 220, a power level equal to the maximum capability of the interface cable 220 is supplied from device 250 to device 205, and an error signal is generated to notify a user that the cable is not capable of supporting charging at the maximum rate of the computing device(s) (Paragraphs 16 and 20-22, Figures 2 and 3).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Atkinson’s power level determination teachings with the power delivery direction determination system of Tupala because USB devices are well-known to both provide and receive differing levels of current based on the capabilities of both the interconnected devices and their respective interconnecting medium (i.e. interface cable). Thereby, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide power based on configuration information identifying a requested/needed amount of power for an electronic device in combination with the capabilities of an interface cable interconnecting two electronic devices.

Per Claim 13, Tupala discloses the electronic equipment of claim 1, wherein the connection section is on a bottom face side of the opening section (Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. The single-row terminal set can be located on either side of the connector receptacle as its location does not affect the operation of the connector or the ability to receive and connect to an interface cable.).

Per Claim 14, Tupala discloses the interface cable of claim 10, wherein the connection section is on a face of the insertion section that corresponds to a bottom face of the opening section (Paragraphs 21, 25, and 29; Figure 2; Connector 100 can represent a connector receptacle of host 210 and also a plug of a cable used to connect host 210 to device 220. Connector 100 is noted as comprising dual-row terminal set or a single-row terminal set. The single-row terminal set can be located on either side of the connector as its location does not affect the operation of the connector or the ability to mate with a corresponding connector receptacle.).
 
*	*	*	*	*	*	*	*

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tupala, U.S. PGPUB No. 2015/0293514 in view of Atkinson et al. U.S. PGPUB No. 2016/0349292 in further view of Sakashita et al. U.S. PGPUB No. 2015/0346794.

Per Claim 8, Tupala discloses the electronic equipment of claim 5, further comprising: a battery configured to store the received supplied power (Paragraphs 42, 67, and 68). As highlighted above, Atkinson discloses a power negotiation process taking place between two interconnected electronic devices (Paragraphs 19-21).

Neither Tupala nor Atkinson specifically teach the power consumer device determining a power required based on a charge level of the battery.

However, Sakashita discloses a USB device connection system wherein a host device 30 comprises a power feed level determination section adapted to determine supplied power on a basis of required power information received from the external equipment through the connection section and wherein the power supply section supplies the determined supplied power to the external equipment (Paragraphs 100-103; Host device 30 sends a GetDescriptor request to printer 11 and in return receives configuration information indicating a requested level of power. Host device 30 supplies the requested power to printer 11 when it is capable of doing so.). Sakashita further teaches providing power to charge a battery based on a remaining capacity of said battery being above/below a threshold (Paragraphs 121-126; Figure 7).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Sakashita’s battery level determination teachings with the power delivery direction determination system of Tupala and the power requesting limitations of Atkinson, because USB devices are well-known to comprise batteries which require recharging when their stored capacity falls below a predetermined threshold. Thereby, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide battery level determination triggering a power transfer condition in order to prolong the operational life of the battery operated USB device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186